DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

The amendments and arguments presented in the papers filed 7/9/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/30/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 10-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the limited number of species encompassed by the disclosed “barcode-based…assay” (para. 47 of specification) and the Remarks (p. 6-9).

b)	The rejection of claim(s) 10 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wylie (US 2014/0100124 A1) is withdrawn in view of the amendments to the claims.

c)	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Sato (Clin Cancer Res. 2005. 11(13):4681-4688) in view of Monforte (US 2005/0170373 A1) is withdrawn in view of the amendments to the claims.

d)	The rejections of claims 10-11 and 14 under 35 U.S.C. 103 as being unpatentable over Kitazono (Pancreas. 2013. 42(7):1120-1128) in view of Monforte (US 2005/0170373 A1) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 10, 11 and 14 under 35 U.S.C. 103 as being unpatentable over Jiao (PLoS ONE. 2012. 7(2):e32068) in view of Monforte (US 2005/0170373 A1) are withdrawn in view of the amendments to the claims.

f)	The rejections of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Matthaei (Clin Cancer Res. 2012. 18(17):4713-4724 and Supplementary Materials; previously cited) in view of Monforte (US 2005/0170373 A1 are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Claim 10 is drawn to a kit comprising three or more primer sets for amplifying a biomarker mRNA and optionally a biomarker miRNA. The at least three biomarker mRNAs are selected from the group of ERBB2, GAPDH, GNAS, IL1B, KRAS, MUC-1, MUC-2, MUC-4, MUC-5AC, MUC-7, PGE2-R, PTGER2, PTGES2, PTGS1 and TP63. The optional biomarker miRNA is selected from the group of hsa-miR-101, hsa-miR-106b, hsa-miR-10a, hsa-miR-142-3p, hsa-miR-155, hsa-miR-17-3p, hsa-miR-18a, hsa-miR-21, hsa-miR-217, hsa-miR-24, hsa-miR-30a-3p, hsa-miR-342-3p, hsa-miR532-3p, hsa-miR-92a and hsa-miR-99b. The claim broadly encompasses a set of primers for any three of the biomarker mRNAs. Additional primer sets are encompassed by the claimed kit in view of the use of the transition term “comprising”.
As amended the claim requires the “three or more primer sets are barcoded”, which is interpreted as requiring each primer set of the three or more primer sets comprising the kit are barcoded. Primers being “barcoded” is understood in the art to include a sequence in addition to the target specific sequence of a primer that allows for subsequent manipulation of the amplicon in some manner, e.g. array hybridization, universal amplification, probe hybridization, etc.
	Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of using a product does not differentiate a product claim from the prior art, if the prior art product teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
The preamble of claim 10 states the kit is “for differentiating between high-risk and low-risk intraductal papillary mucinous neoplasms and the level of cyst dysplasia”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II). In the present case, the preamble does not recite any structural limitations of the primers set forth in the body of the claim nor does it recite any feature or element that limits the structure of the required primer sets.
The structure of the three or more primer sets is not limited in any manner and broadly encompasses any primer sets that is capable of amplifying some portion of any three of the recited biomarker mRNAs and optional one of the recited biomarker miRNAs.
The term “kit” is broadly interpreted as any collection reagents that are used together or reported together as part of a disclosure.

Claim 11 further limits claim 10 by further requiring one or more binding agents that bind a biomarker protein selected from the group of ERBB2, GAPDH, GNAS, IL1B, KRAS, MUC-1, MUC-2, MUC-4, MUC-5AC, MUC-7, PGE2-R and PTGER2. The element “binding agents” is generic and broadly encompasses antibodies, ligands, aptamers, etc.

Claim 14 further limits claim 10 by requiring a primer set for amplifying a reference mRNA, which broadly encompasses any set of primers for any mRNA that may be used, for example for normalization.

Claim 15 further limits claim 14 by requiring the reference mRNA to be RPLP0.

Claim 16 is drawn to a kit comprising three or more primer sets for amplifying a biomarker mRNA MUC-4 and two or more biomarkers RNA selected from: hsa-miR-21, hsa-miR-142-3p, hsa-miR-342-3p, IL1B, KRAS, MUC-7, PTGER2, TP63 and PTGES2. The claim broadly encompasses a set of primers for any three of the biomarker mRNAs. Additional primer sets are encompassed by the claimed kit in view of the use of the transition term “comprising”.
As amended the claim requires the “primer sets are barcoded”, which is interpreted as requiring each primer set of the primer sets comprising the kit are barcoded. Primers being “barcoded” is understood in the art to include a sequence in addition to the target specific sequence of a primer that allows for subsequent manipulation of the amplicon in some manner, e.g. array hybridization, universal amplification, probe hybridization, etc.
	Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of using a product does not differentiate a product claim from the prior art, if the prior art product teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
The preamble of claim 16 states the kit is “for differentiating between high-risk and low-risk intraductal papillary mucinous neoplasms and the level of cyst dysplasia”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II). In the present case, the preamble does not recite any structural limitations of the primers set forth in the body of the claim nor does it recite any feature or element that limits the structure of the required primer sets.
The structure of the primer sets is not limited in any manner and broadly encompasses any primer sets that is capable of amplifying some portion of three of the recited biomarker mRNAs and/or miRNAs.
The term “kit” is broadly interpreted as any collection reagents that are used together or reported together as part of a disclosure.

Claim 17 further limits claim 10 by further requiring one or more binding agents that bind a biomarker protein selected from the group of ERBB2, GAPDH, GNAS, IL1B, KRAS, MUC-1, MUC-2, MUC-4, MUC-5AC, MUC-7, PGE2-R and PTGER2. The element “binding agents” is generic and broadly encompasses antibodies, ligands, aptamers, etc.

Claim 18 further limits claim 10 by requiring a primer set for amplifying a reference mRNA, which broadly encompasses any set of primers for any mRNA that may be used, for example for normalization.

Claim 19 further limits claim 14 by requiring the reference mRNA to be RPLP0.

Claim 20 is drawn to a kit comprising three or more primer sets for amplifying a biomarker IL1B, MUC-4 and PTGES2. Additional primer sets are encompassed by the claimed kit in view of the use of the transition term “comprising”.
As amended the claim requires the “primer sets are barcoded”, which is interpreted as requiring each primer set of the primer sets comprising the kit are barcoded. Primers being “barcoded” is understood in the art to include a sequence in addition to the target specific sequence of a primer that allows for subsequent manipulation of the amplicon in some manner, e.g. array hybridization, universal amplification, probe hybridization, etc.
	Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of using a product does not differentiate a product claim from the prior art, if the prior art product teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
The preamble of claim 20 states the kit is “for differentiating between high-risk and low-risk intraductal papillary mucinous neoplasms and the level of cyst dysplasia”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II). In the present case, the preamble does not recite any structural limitations of the primers set forth in the body of the claim nor does it recite any feature or element that limits the structure of the required primer sets.
The structure of the primer sets is not limited in any manner and broadly encompasses any primer sets that is capable of amplifying some portion of three of the recited biomarker mRNAs.
The term “kit” is broadly interpreted as any collection reagents that are used together or reported together as part of a disclosure.

Claim 21 further limits claim 10 by further requiring one or more binding agents that bind a biomarker protein selected from the group of ERBB2, GAPDH, GNAS, IL1B, KRAS, MUC-1, MUC-2, MUC-4, MUC-5AC, MUC-7, PGE2-R and PTGER2. The element “binding agents” is generic and broadly encompasses antibodies, ligands, aptamers, etc.

Claim 22 further limits claim 10 by requiring a primer set for amplifying a reference mRNA, which broadly encompasses any set of primers for any mRNA that may be used, for example for normalization.

Claim 23 further limits claim 14 by requiring the reference mRNA to be RPLP0.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Batra (US 2002/0150894 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Batra teaches a primer sets for amplifying MUC-1, MUC-2, MUC-4, MUC-5AC and MUC-7 (Table 1).
Batra further teaches the primers have a tag as a barcode (para. 40).
Regarding claim 11, Batra further teaches an antibody for MUC4 protein (para. 51)>
Regarding claim 14, Batra further teaches a primer set for RPL13A as a reference or housekeeping mRNA (para. 94).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra (US 2002/0150894 A1) in view of Baker (US 2006/0166230 A1; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 10 and 14-15, Batra teaches a primer sets for amplifying MUC-1, MUC-2, MUC-4, MUC-5AC and MUC-7 (Table 1).
Batra further teaches the primers have a tag as a barcode (para. 40).
Batra further teaches a primer set for RPL13A as a reference or housekeeping mRNA (para. 94).
Batra does not specifically teach a primer set for a reference mRNA RPLP0 (claim 15).
Regarding claim 15, Baker further teaches primer sets for amplifying RPLP0 along with other well-known housekeeping genes. (Table 3).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the primer sets of Batra by substituting for the use of RPLP0 or to have additionally included the primers sets for the housekeeping genes of Baker. One would have been motivated to make the modification because it incorporates the use of alternative primer sets for known housekeeping genes.

Claims 10, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labourier (WO 2008/036765 A2) in view of Monforte (US 2005/0170373 A1; previously cited).
Regarding claim 10 and 16, Labourier teaches primer sets for amplifying MUC4 (para. 130).
Labourier further teaches probes for miRNA, including hsa-miR-21 (p. 30), hsa-miR-142-3p (p. 28) and hsa-miR-342-3p (p. 32).
It would have been prima facie obvious to have substituted the miRNA probes of Labourier with primer that amplify the disclosed miRNA for detection.
Labourier does not specifically teach barcoded primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 104, 105, 106, 107, 109, 111, 113, 115, 117, 118, 119, 153, 154, 156, 157, 158, 159, 160, 164, 169, 233, 264, 268 and 269; and claim 2).
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Labourier such that they are used in conjunction with generic arrays and/or permits the simultaneous detection of a plurality of expression products from a plurality of biological samples as taught by Monforte. The modification has a reasonable expectation of success it is combines known elements according to guidance provided by the state of the art.
Regarding claim 14 and 18, Labourier teaches primer sets for GAPDH (p. 41).

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labourier (WO 2008/036765 A2) in view of Monforte (US 2005/0170373 A1; previously cited) as applied to claim 14 and 18 above, and in further view of Baker (US 2006/0166230 A1; previously cited).
Regarding claims 15 and 19, the combination does not specifically teach a primer set for a reference mRNA RPLP0 (claim 15).
Regarding claims 15 and 19, Baker further teaches primer sets for amplifying RPLP0 along with other well-known housekeeping genes. (Table 3).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the primer sets of Batra by substituting for the use of RPLP0 or to have additionally included the primers sets for the housekeeping genes of Baker. One would have been motivated to make the modification because it incorporates the use of alternative primer sets for known housekeeping genes.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labourier (WO 2008/036765 A2) in view of Monforte (US 2005/0170373 A1; previously cited) as applied to claim 14 and 18 above, and in further view of Batra (US 2002/0150894 A1).
Regarding claims 11 and 17, the combination does not specifically teach one or more binding agents that bind one of the recited biomarker proteins.
Regarding claims 11 and 17, Batra further teaches an antibody for MUC4 protein (para. 51).
It would have been prima facie obvious to include at least an antibody against MUC4 with the primer sets suggested by Labourier and Monforte in order to confirm whether any changes in MUC4 mRNA expression are reflected at the protein level also.

Conclusion
Claims 20-23 are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634